Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Peck on 5/12/2022.

The application has been amended as follows: 

	In claim 4, please insert --group-- directly before “metal of the hydrosilylation”.
	In claim 8, please replace [N-(n-propyl)maleimide (D1)] with --hydrosilylation inhibitor (D1)--.
	In claim 17, please replace [N-(n-propyl)maleimide (D1)] with --hydrosilylation inhibitor (D1)--.
In claim 21, please replace [N-(n-propyl)maleimide (D1)] with --hydrosilylation inhibitor (D1)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the polysiloxane release coating composition of claim 1. In particular, applicant’s declaration filed 11/2/2021, provides evidence that the use of a combination of N-(n-propyl)maleimide and 1-ethynylcyclohexanol as inhibitors in a polysiloxane release coating composition provides unexpected results. Therefore, the polysiloxane of claim 1 including those two specific inhibitors is not obvious over the prior art of record. Claims 4, 8-14 and 16-22 require all the limitations of the allowable composition and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 8-14 and 16-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 13, 2022            Primary Examiner, Art Unit 1717